Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page21of
                                                                        of10
                                                                           9



Alec Paul Harris
Armstrong Teasdale LLP (CO-NA)
4643 S Ulster Street
Suite 800
Denver, CO 80237


Amadou Kilkenny Diaw
Ruyak Cherian LLP (NA)
1700 K Street NW
Suite 810
Washington, DC 20006


Amy E. Tabor
Caddell & Chapman
628 East 9th Street
Houston, TX 77007


Andrew Joseph Guzzo
Kelly Guzzo PLC
3925 Chain Bridge Road
Suite 202
Fairfax, VA 22030


Andrew Kurt Clark
Hirschler Fleischer PC
2100 E. Cary Street
Richmond, VA 23223


Anna Bruty
Rosette, LLP
44 Grandville Ave., SW
Suite 300
Grand Rapids, MI 49503


Anna Marek Bruty
Rosette LLP
44 Grandville Ave SW
Sutie 300
Grand Rapids, MI 49503




18663277.1
233953-10001
Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page32of
                                                                        of10
                                                                           9



Ascention Technologies, LLC
E23970 Pow Wow Trail
Watersmeet, MI 49969


Beth Ellen Terrell
Terrell Marshall Law Group PLLC
936 North 34th St
Suite 300
Seattle, WA 98103-6689


Big Picture Loans, LLC
E23970 Pow Wow Trial
Watersmeet, MI 49969


Breakwater Holding, LLC
Attn: Tine Ponia
Bermuda House, Tutakimoa Road
P.O. Box 822
Rarotonga, Cook Islands


Brendan C. Horgan
LeClair Ryan PC (Richmond)
919 East Main Street
24th Floor
Richmond, VA 23219


Brian McFadden
3133 Indian Pont Road
Saugatuck, MI 49453


Casey Shannon Nash
Kelly Guzzo PLC
3925 Chain Bridge Road
Suite 202
Fairfax, VA 22030


Charles Palella
Armstrong Teasdale LLP (NY-NA)
919 Third Avenue
37th Floor
New York, NY 10022


18663277.1                           2
233953-10001
Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page43of
                                                                        of10
                                                                           9



Cortland Christopher Putbrese
Dunlap Bennett & Ludwig (Richmond)
8003 Franklin Farms Drive
Suite 220
Richmond, VA 23229


Craig Carley Marchiando
Consumer Litigation Associates
763 J Clyde Morris Boulevard
Suite 1A
Newport News, VA 23601


Craig Crandall Reilly
Law Office of Craig C. Reilly
111 Oronoco St
Alexandria, VA 22314


Craig Thomas Merritt
Christian & Barton LLP
909 E Main St
Suite 1200
Richmond, VA 23219-3095


Cynthia B. Chapman
Caddell & Chapman
628 East 9th Street
Houston, TX 77007


David N. Anthony
Troutman Sanders LLP
1001 Haxall Point
Richmond, VA 23219


Devin Noble
Hinshaw & Culbertson LLP (IL-NA)
100 Park Avenue
PO Box 1389
Rockford, IL 61105




18663277.1                           3
233953-10001
Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page54of
                                                                        of10
                                                                           9



Eleanor Michelle Drake
Berger & Montague PC
43 S.E. Main Street
Suite 505
Minneapolis, MN 55414


Elizabeth A. Ryan
Bailey & Glasser LLP
Suite 304
99 High Street
Boston, MA 02110


Elizabeth Anne Adams
Terrell Marshall Law Group PLLC
936 North 34th St
Suite 300
Seattle, WA 98103-6689


Elizabeth Childress Burneson
Hirschler Fleischer PC
2100 E. Cary Street
Richmond, VA 23223


Elizabeth Clay Solander
Hughes Hubbard & Reed LLP (DC)
1775 I Street NW
Suite 600
Washington, DC 20006


Elizabeth W. Hanes
Consumer Litigation Associates (Richmond)
626 E Broad Street
Suite 300
Richmond, VA 23219


Gallant Capital, LLC
1920 McKinney Avenue
7th Floor
Dallas, TX 75201




18663277.1                                  4
233953-10001
Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page65of
                                                                        of10
                                                                           9



Harrison Mann Gates
Christian & Barton LLP
909 E Main St
Suite 1200
Richmond, VA 23219


Hugh McCoy Fain , III
Spotts Fain PC
411 E Franklin St
PO Box 1555
Richmond, VA 23218-1555


Ian D. Roffman
Nutter, McClennen & Fish, LLP
Seaport West
155 Seaport Boulevard
Boston, MA 02210-2604


Internal Revenue Service
Centralized Insolvency Office
P. O. Box 7346
Philadelphia, PA 19101-7346


James Dowd
2014 Calle Las Violetas
San Juan, PR 00915-3537


Jennifer Rust Murray
Terrell Marshall Law Group PLLC
936 North 34th St
Suite 300
Seattle, WA 98103-6689


John B. Scofield , Jr.
Caddell & Chapman
628 East 9th St.
Houston, TX 77007




18663277.1                           5
233953-10001
Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page76of
                                                                        of10
                                                                           9



John Gerard Albanese
Berger & Montague PC
43 S.E. Main Street
Suite 505
Minneapolis, MN 55414


John Gerard Albanese
Berger & Montague PC
43 S.E. Main Street
Suite 505
Minneapolis, MN 55414


John J. Roddy
Bailey & Glasser LLP
Suite 304
99 High Street
Boston, MA 02110


John Michael Erbach
Spotts Fain PC
411 E Franklin St
Suite 600
Richmond, VA 23219


Jonathan Frank Hollis
Woods Rogers PLC (Richmond)
Riverfront Plaza, West Tower
901 East Byrd Street
Suite 1550
Richmond, VA 23219


Justin Alexander Gray
Rosette, LLP
44 Grandville Ave., SW
Suite 300
Grand Rapids, MI 49503


Justin Martorello
2019 Westbourne Park Dr.
Houston, TX 77077




18663277.1                           6
233953-10001
Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page87of
                                                                        of10
                                                                           9



Karrie S. Wichtman, General Counsel
Lac Vieux Desert Band of
Lake Superior Chippewa Indians
N4698 US 45
P.O. Box 249
Watersmeet, Michigan 49969


Kristi Cahoon Kelly
Kelly Guzzo PLC
3925 Chain Bridge Road
Suite 202
Fairfax, VA 22030


Leonard Anthony Bennett
Consumer Litigation Associates
763 J Clyde Morris Boulevard
Suite 1A
Newport News, VA 23601


Martin Cunniff
RuyakCherian LLP (NA)
1700 K Street NW
Suite 810
Washington, DC 20006


Michael A. Caddell
Caddell & Chapman
628 East 9th Street
Houston, TX 77007


Michael J. Leard
Nutter, McClennen & Fish, LLP
Seaport West
155 Seaport Boulevard
Boston, MA 02210-2604


Michael Stinson
Dorsey & Whitney LLP (MN-NA)
50 S Sixth St
Suite 1500
Minneapolis, MN 55402



18663277.1                            7
233953-10001
Case
Case20-40349-elm11
     20-40349-elm11Doc
                   Doc24Filed
                        Filed01/28/20
                              01/28/20 Entered
                                       Entered01/28/20
                                               01/29/2012:36:30
                                                        08:56:40 Page
                                                                 Page98of
                                                                        of10
                                                                           9



Michael T. Grant
LeClair Ryan, P.C.
60 State Street, 23rd Flr.
Boston, MA 02109


Nicole St. Germain
Rosette LLP
1415 L Street
Sacramento, CA 95814


Office of General Counsel
801 Cherry Street
Suite 2500, Unit 45
Fort Worth, TX 76102


Office of The United States Trustee
Earle Cabell Federal Building
1100 Commerce Street, Room 976
Dallas, TX 75242


Pax ADR, LLC
2101 L Street, N.W., Suite 800
Washington, DC 20037


Rebecca Ruby Anzidei
Ruyak Cherian LLP
1700 K St. NW
Suite 810
Washington, DC 20006


Richard L. Scheff
Armstrong Teasdale LLP
2005 Market Street
29th Floor
Philadelphia, PA 19103


Robert Allen Rosette
Rosette, LLP
565 W. Chandler Blvd
Suite 212
Chandler, AZ 85225


18663277.1                            8
233953-10001
Case
 Case20-40349-elm11
      20-40349-elm11Doc
                     Doc24Filed
                           Filed01/28/20
                                 01/28/20 Entered
                                           Entered01/28/20
                                                   01/29/2012:36:30
                                                            08:56:40 Page
                                                                      Page10
                                                                           9 of 9
                                                                                10



Simon Liang
119 Gascony Dr.
Greenville, SC 29609-6048


Steve D. Larson
Stoll Stoll Berne Lokting & Shlachter P.C.
209 SW Oak Street
Suite 500
Portland, OR 97204


Steven C. Berman
Stoll Stoll Berne Lokting & Schlachter
209 S.W. Oak Street
5th Floor
Portland, OR 97204


Texas Comptroller of Public Accounts
Revenue Accounting Division - Bankruptcy Section
P.O. Box 13528 Capitol Station
Austin, TX 78711


Thomas Lester
Hinshaw & Culbertson LLP (IL-NA)
100 Park Avenue
PO Box 1389
Rockford, IL 61105


Timothy J. St. George
Troutman Sanders LLP
1001 Haxall Point
Richmond, VA 23219


Vernie Charles Durocher , Jr.
Dorsey & Whitney LLP (MN-NA)
50 S Sixth St
Suite 1500
Minneapolis, MN 55402




18663277.1                                   9
233953-10001
